Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark

This Office action has been issued in response to amendment filed on 12/31/2020. 

Terminal Disclaimer

The terminal disclaimer filed on 03/24/2021 has been reviewed and accepted. The terminal disclaimer has been recorded, hence, the double patenting is withdrawn.

Allowance

Claims (1-8), (9-13) and (14-20) are allowable.

Reason for Allowance

The cited arts of record, 
Claims (1-8), (9-13) and (14-20) are allowable. Independent claims 1, 9 and 14 are allowable because the prior arts of record do not teach structuring a memory with a plurality addressable areas, wherein each area stores a user’s annotation data input and generating a modified display presentation by combining a base image display with a video display image.  
The cited arts of record, Lemonik et al. US Patent Application Publication US 20110252312 Al (hereinafter Lemonik) in view of Wensley et al. US Patent Application Publication US 20080133736 Al (hereinafter Wensley) do not explicitly disclose, teach, or suggest the claimed limitations of:
Claim 1.
structuring a memory with a plurality of addressable areas, each said addressable area associated with a respective one of the users;
storing the annotation data input by a respective said user in said addressable area the memory associated with the respective said user, for at least two of the users;
generating a modified display presentation shown to at least two of the users, comprised of the base image display combined with a video display image generated responsive to at least some of the annotation data as stored in said addressable areas of the memory associated with the respective said user, for each of said at least two of said users.

Claim 9.
memory structured as storage comprised of a plurality of addressable areas of memory;
wherein each said addressable area of memory is associated with one said user, for each of the users;
corresponding annotation data for each said user, in the addressable area of memory associated with the user;
selection logic, selecting at least two of the addressable areas of memory as a selected set of areas of memory; and
display presentation logic, generating an updated display presentation comprised of at least a portion of the underlying common display presentation and a. display generated of the associated images for selected ones of the user annotations generated responsive to the corresponding annotation data from the selected set of areas of memory for the selected ones of the user annotations.

Claim 14.
structuring memory as storage comprised of a plurality of addressable areas of memory; wherein
each said addressable area of memory is associated with one said user, for each of the users;
storing the corresponding annotation data for each said user, in the addressable area of memory associated with the user;
selecting at least two of the addressable areas of memory as a selected set of areas of memory; and
generating an updated display presentation comprised of at least a portion of the underlying common display presentation and a display generated of the associated images for selected ones of the user annotations generated responsive to the corresponding annotation data from the selected set of areas of memory for the selected ones of the user annotations.

 (in combination with all other features in the claim).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144